DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/21 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. (US 2014/0311769) (In ‘769) in view of In (US 2014/0225042) (In ‘042) and Takai et al. (US 2016/0251225) as evidenced by Alibozek et al. (US 2003/0163917).
Regarding claim 1, In ‘769 teaches an electrical wire (See Title) comprising: an aluminum element wire having an aluminum base material and a carbon nanotube dispersed in the aluminum base material (internal layer 18 made of aluminum, paragraphs [0014]-[0015], [0057], and [0069]), wherein the aluminum base material comprises a polycrystal having a plurality of aluminum crystal grains (paragraph [0014] and [0058]), and wherein the aluminum base material is disposed in at least a part of a surface of the aluminum element wire (internal layer 18, paragraph [0083], Fig. 2), wherein an average crystal grain size of the plurality of aluminum crystal grains is 2 µm or less (paragraph [0014]) which overlaps the claimed range of from 1 µm to 50 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. While In ‘769 does not explicitly disclose how the average crystal grain size is measured, given that In ‘769 discloses an average crystal grain size that overlaps that presently claimed, it is clear that the average crystal grain size would necessarily include both a longitudinal and transverse cross sections of the aluminum element wire from both a longitudinal cross-sectional view and a transverse cross sectional view of the aluminum element wire.
Given that In ‘769 teaches a carbon nanotube present in a part of grain boundaries between the plurality of aluminum crystal grains in a transverse cross section of the aluminum base material, and being present along the longitudinal direction of the aluminum element wire (paragraphs [0014]-[0015] and [0058], Fig. 2), a plurality of carbon nanotube conductive paths, which is composed of the carbon nanotube, would necessarily be formed in the aluminum base material, and necessarily allow electricity to conduct therethrough in a longitudinal direction of the aluminum element wire, absent evidence to the contrary.
Further, In ‘769 teaches wherein each of the plurality of the carbon nanotube conductive paths is spaced apart from one another in the transverse cross section of the aluminum base material (Fig. 2).  
In ‘769 fails to teach thickness of carbon nanotube conductive paths.
However, In ‘042 teaches an electrical wire (See Abstract) comprising: an aluminum element wire having an aluminum base material and a carbon nanotube dispersed in the aluminum base material (paragraphs [0031] and [0039]). Given that In ‘042 teaches carbon nanotubes have a size of 1-999 nm (paragraph [0036]) and given that the carbon nanotubes form carbon nanotube conductive paths, it is clear that the carbon nanotube conductive paths would have a thickness that overlaps that presently claimed, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thickness of carbon nanotube conductive paths, including that presently claimed, in order to obtain the optimal level of crack resistance (In ‘042, paragraphs [0037]).
In ‘769 in view of In ‘042 fails to explicitly teach wherein an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises 5 or more.
However, Takai et al. teaches carbon nanotubes having an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises at least 1 and no greater than 50 (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an intensity ratio, including that presently claimed, for the carbon nanotubes of In ‘769 in view of In ‘042 in order to provide the desired quality and crystallinity of carbon nanotubes (Takai et al., paragraph [0042]).
Given that In ‘769 in view of In ‘042 and Takai teaches an aluminum element wire comprising materials and structure identical to those presently claimed, it is clear the aluminum element wire intrinsically has an electrical conductivity and a tensile strength as presently claimed, absent evidence to the contrary.
Regarding claim 3, In ‘769 teaches wherein, in the aluminum element wire, a content of carbon nanotubes with respect to the aluminum base material is from 0.1 to 20 mass% (paragraphs [0015] and [0050]), which encompasses the claimed range of from 0.1 mass% to 1.25 mass%.   As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 5, In ‘769 fails to teach a wire harness. However, In ‘769 does teach electrical wire according to claim 1. Further, In ‘769 teaches using the electrical wire in automobile or aircraft (paragraph [0052]). It is well known as evidenced by Alibozek et al. that automobiles or aircrafts use wire harnesses (paragraph [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of electrical wires, i.e. wire harness, given that automobiles or aircrafts require a plurality of electrical wires.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over In et al. (US 2014/0311769) in view of In (US 2014/0225042) (In ‘042) and Takai et al. (US 2016/0251225) and further, in view of Schoerner (Re 27,830).
In ‘769 in view of In ‘042 and Takai et al. is relied upon as disclosed above.
Regarding claim 4, In ‘769 teaches further comprising a coating material for covering the peripheral edge of the aluminum element wire (paragraph [0057], Fig. 3) but fails to teach coating material having a volume resistivity as claimed.
However, Schoerner teaches an electrical wire comprising aluminum element wire and further comprising a coating material, including polyvinyl chloride or rubber, for covering the peripheral edg4016P01189US01YZK-A0808US01e of the aluminum element wire (col. 1, lines 59-64, col. 5, lines 53-72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyvinyl chloride or rubber in the coating material of In ‘769 in order to provide continuous insulation (col. 5, lines 53-66). Given that In ‘769 in view of In ‘042, Takai et al. and Schoerner teaches wherein the coating material is polyvinyl chloride or rubber, which is identical to the present invention, it is clear that the coating material of In ‘769 in view of In ‘042, Takai et al. and Schoerner intrinsically has a volume resistivity as claimed, absent evidence to the contrary.


Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over In (US 2014/0225042) (In ‘042) and Takai et al. (US 2016/0251225) as evidenced by Alibozek et al. (US 2003/0163917).
Regarding claim 1, In ‘042 teaches an electrical wire (See Abstract) comprising: an aluminum element wire having an aluminum base material and a carbon nanotube dispersed in the aluminum base material (paragraphs [0031] and [0039]), wherein the aluminum base material comprises a polycrystal having a plurality of aluminum crystal grains (paragraph [0041], Fig. 2(C)); and wherein the aluminum base material is disposed in at least a part of a surface of the aluminum element wire (Fig. 2(C)), wherein an average crystal grain size of the plurality of aluminum crystal grains is 2 µm or less (Abstract, paragraph [0040]) which overlaps the claimed range of from 1 µm to 50 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. While In ‘042 does not explicitly disclose how the average crystal grain size is measured, given that 	In ‘042 discloses an average crystal grain size that overlaps that presently claimed, it is clear that the average crystal grain size would necessarily include both a longitudinal and transverse cross sections of the aluminum element wire from both a longitudinal cross-sectional view and a transverse cross sectional view of the aluminum element wire.
Given that In ‘042 teaches a carbon nanotube present in a part of grain boundaries between the plurality of aluminum crystal grains in a transverse cross section of the aluminum base material, and being present along the longitudinal direction of the aluminum element wire (paragraphs [0037] and [0039], Fig. 2(C)), a plurality of carbon nanotube conductive paths, 
Further, In ‘042 teaches wherein each of the plurality of the carbon nanotube conductive paths is spaced apart from one another in the transverse cross section of the aluminum base material (Fig. 2(C)).
Further, given that In ‘042 teaches carbon nanotubes have a size of 1-999 nm (paragraph [0036]) and given that the carbon nanotubes form carbon nanotube conductive paths, it is clear that the carbon nanotube conductive paths would have a thickness that overlaps that presently claimed, absent evidence to the contrary.
In ‘042 fails to explicitly teach wherein an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises 5 or more.
However, Takai et al. teaches carbon nanotubes having an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises at least 1 and no greater than 50 (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an intensity ratio, including that presently claimed, for the carbon nanotubes of In ‘042 in order to provide the desired quality and crystallinity of carbon nanotubes (Takai et al., paragraph [0042]).
Given that In ‘042 in view of Takai et al. teaches an aluminum element wire comprising materials and structure identical to those presently claimed, it is clear the aluminum element wire intrinsically has an electrical conductivity and a tensile strength as presently claimed, absent evidence to the contrary.
Regarding claim 3, In ‘042 teaches wherein, in the aluminum element wire, a content of carbon nanotubes with respect to the aluminum base material is from 0.1 mass% to 20 mass % (paragraph [0039]) which encompasses the claimed range of 0.1 mass% to 1.25 mass%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 5, In ‘042 fails to teach a wire harness. However, In ‘042 does teach electrical wire according to claim 1. Further, In ‘042 teaches using the electrical wire in automobiles or robots (paragraph [0064]). It is well known as evidenced by Alibozek et al. that automobiles or robots use wire harnesses (paragraphs [0005] and [0012]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of electrical wires, i.e. wire harness, given that automobiles or aircrafts require a plurality of electrical wires.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over In et al. (US 2014/0225042) in view of Takai et al. (US 2016/0251225) and further in view of Schoerner (Re 27,830).
In ‘042 in view of Takai et al. is relied upon as disclosed above.
Regarding claims 4 and 6, In ‘042 teaches further comprising a coating material for covering the peripheral edge of the aluminum element wire (paragraph [0057], Fig. 3) but fails to teach coating material having a volume resistivity as claimed.
However, Schoerner teaches an electrical wire comprising aluminum element wire and further comprising a coating material, including polyvinyl chloride or rubber, for covering the peripheral edg4016P01189US01YZK-A0808US01e of the aluminum element wire (col. 1, lines 59-64, col. 5, lines 53-72) and the aluminum element wire directly contacts with the coating material (See Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyvinyl chloride or rubber in the coating material of In ‘042 in order to provide continuous insulation (col. 5, lines 53-66). Given that In ‘042 in view of Takai et al. and Schoerner teaches wherein the coating material is polyvinyl chloride or rubber, which is identical to the present invention, it is clear that the coating material of In ‘042 in view of Takai et al. and Schoerner intrinsically has a volume resistivity as claimed, absent evidence to the contrary.
Regarding claim 7, In ‘042 teaches an electrical wire (See Abstract) comprising: an aluminum element wire having an aluminum base material and a carbon nanotube dispersed in the aluminum base material (paragraphs [0031] and [0039]), wherein the aluminum base material comprises a polycrystal having a plurality of aluminum crystal grains (paragraph [0041], Fig. 2(C)), wherein an average crystal grain size of the plurality of aluminum crystal grains is 2 µm or less (Abstract, paragraph [0040]) which overlaps the claimed range of from 1 µm to 50 µm. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. While In ‘042 does not explicitly disclose how the average crystal grain size is measured, given that In ‘042 discloses an average crystal grain size that overlaps that presently claimed, it is clear that the average crystal grain size would necessarily include 
Given that In ‘042 teaches a carbon nanotube present in a part of grain boundaries between the plurality of aluminum crystal grains in a transverse cross section of the aluminum base material, and being present along the longitudinal direction of the aluminum element wire (paragraphs [0037] and [0039], Fig. 2(C)), a plurality of carbon nanotube conductive paths, which is composed of the carbon nanotube, would necessarily be formed in the aluminum base material, and necessarily allow electricity to conduct therethrough in a longitudinal direction of the aluminum element wire.
Further, In ‘042 teaches wherein each of the plurality of the carbon nanotube conductive paths is spaced apart from one another in the transverse cross section of the aluminum base material (Fig. 3), absent evidence to the contrary.
Further, given that In ‘042 teaches carbon nanotubes have a size of 1-999 nm (paragraph [0036]) and given that the carbon nanotubes form carbon nanotube conductive paths, it is clear that the carbon nanotube conductive paths would have a thickness that overlaps that presently claimed, absent evidence to the contrary.
In ‘042 fails to explicitly teach wherein an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises 5 or more.
However, Takai et al. teaches carbon nanotubes having an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises at least 1 and no greater than 50 (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to impart an intensity ratio, including that presently claimed, for the carbon nanotubes of In ‘042 in order to provide the desired quality and crystallinity of carbon nanotubes (Takai et al., paragraph [0042]).
In ‘042 in view of Takai et al. fails to teach a plurality of aluminum element wires.
However, Schoerner teaches an electrical wire comprising plurality of aluminum element wires (col. 1, line 65-col. 2, line 2, See Figure), wherein each of the plurality of the aluminum element wires directly contacts with an adjacent aluminum element wire of the plurality of the aluminum element wires (See Figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of aluminum element wires in the electrical wire of In ‘042 in view of Takai et al. in order to form a cable (col. 6, lines 14-41).
Given that In ‘042 in view of Takai et al. and Schoerner teaches an aluminum element wire comprising materials and structure identical to those presently claimed, it is clear the aluminum element wire intrinsically has an electrical conductivity and a tensile strength as presently claimed, absent evidence to the contrary.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 01/26/21 have been considered but are moot because the new ground of rejection as set forth above.
Applicant amended claims 1 and 7 to recite “wherein an intensity ratio of G band to D band in a Raman spectrum of the carbon nanotube comprises 5 or more” and added new claims 8-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787